Title: Thomas Jefferson to Peter Derieux, 19 April 1811
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          
            Sir
            Monticello Apr. 19. 11.
          
           A little before the reciept of your favor of Feb. 25. the inclosed letter had come to my hands, and not knowing your residence I had forwarded it to judge Stuart at Staunton with a request that he would enquire for you & send it. as soon as I recieved yours of Feb. I wrote to mr Stuart to return the other letter to me. his absence from home delayed my recieving it, & my answering your letter till now. with respect to mr Mazzei I have not had a letter from him for a little more than a year. he was then well, & residing at Pisa. he sometimes talked of coming over here to marry & establish his daughter in this country. I rather considered this as a wish, than a fixed purpose.  be so good as to present my salutations to mrs Derieux, & to accept yourself the assurances of my esteem & respect
          
            Th:
            Jefferson
        